         Case 4:18-cv-00432-KGB Document 47 Filed 06/26/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

NICHOLE PLANTS, et al.                                                                PLAINTIFF

v.                                 Case No. 4:18-cv-00432 KGB

U.S. PIZZA COMPANY, INC.                                                            DEFENDANT

                                             ORDER

       Before the Court is the parties’ joint stipulation of dismissal with prejudice (Dkt. No. 46).

The stipulation accords with the terms of Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

       For good cause shown, the Court adopts the stipulation of dismissal. The action is

dismissed with prejudice, and each party will bear her or his and its own attorney’s fees and costs.

       It is so ordered this 26th day of June, 2020.


                                                       ________________________________
                                                       Kristine G. Baker
                                                       United States District Judge
